Citation Nr: 0421065
Decision Date: 08/02/04	Archive Date: 10/04/04


DOCKET NO. 90-25 131                        DATE AUG 02 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to an increased evaluation for service-connected gunshot wound residuals of the posterior left shoulder and posterior right thoracic region, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:

Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The veteran, his mother and his father

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 1969. He was wounded in action in Vietnam in April 1968. In November 1969, service connection was granted for gunshot wound (GSW) residuals of the left shoulder, rated noncompensably disabling as a scar. In a May 1988 rating decision, the service-connected disability was redenominated as residuals, GSW, posterior left shoulder and posterior right thoracic region. A 10 percent disability rating was assigned.

This appeal arose from a November 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office in S1. Louis, Missouri (the RO) which denied entitlement to an increased evaluation for service-connected GSW of the left shoulder. The case has been before the Board of Veterans' Appeals (the Board) on several previous occasions, at which time the Board adjudicated other issues then pending on appeal and remanded this issue.

In June 2003, the case was remanded by the Board for compliance with the decision of the United States Court of Veterans Appeals (the Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), which will be discussed below. The case is once more before the Board for appellate consideration.

In March 2004, the veteran testified at a personal hearing before the undersigned Veterans Law Judge of the Board, in Washington, D.C. The hearing transcript is on file.

FINDING OF FACT

Medical evidence of record indicates that the sole residual of the service connected GSW is a well-healed, nontender, non-adherent scar in the supraspinatus fossa posterior to the left shoulder which does not limit function. The medical evidence of record further indicates that there is no evidence of muscle, bone, nerve or artery damage; neck movement is not shown to be other than normal; left arm motion is

- 2


without limitation at shoulder level or midway between side and shoulder level. Left shoulder x-rays are normal and without evidence of foreign bodies. There is no objective evidence of an exit wound or other pathology of the posterior right thoracic region which may be attributed to the in-service GSW.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a GSW of the posterior left shoulder, and posterior right thoracic region, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.72, 4.73, Diagnostic Code 5322 (effective prior and subsequent to July 3, 1997); 4.118, Diagnostic Code 7805 (effective prior and subsequent to August 30, 2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increase disability rating for his service-connected GSW residuals.

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law eliminated the former statutory requirement that claims be well grounded. Cf  38 U.S.C.A. § 5107(a) (West 1991). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their

- 3 



claims. Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, which are not pertinent here, the VCAA is applicable to all claims filed on or after the date of enactment, November 9,2000, or filed before the date of enactment but not yet final as of that date. The provisions of the VCAA and the implementing regulations are, accordingly, applicable to this case. See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.
§§ 3.102,4.3 (2003). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

- 4



Notice

The VCAA requires V A to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, V A is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 51 03 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

The Board remanded this case in June 2003 for compliance with the CA VC's holding in Quartuccio. In July 2003, the RO formally notified the veteran of the VCAA with respect to the issue on appeal. Critically, he was advised of evidence he could submit himself or to sufficiently identify evidence and if private in nature to complete authorization or medical releases so that VA could obtain the evidence for him. Such notice sufficiently placed the veteran on notice of what evidence could be obtained by whom and of his responsibilities if he wanted such evidence to be obtained by VA. No additional evidence was submitted.

The Board recognizes that the initial RO decision was made prior to November 9, 2000, the date the VCAA was enacted. Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the VCAA notice provided to the veteran was not given prior to the first RO adjudication of the claim prior to November 9,2000, this was an impossibility since the initial adjudication long predated the enactment of the VCAA. The VCAA notice was provided by the RO prior to the transfer and certification of the veteran's case to the Board, and the content of the notice fully complied with the requirements of38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. The record shows that this case has

- 5 



been in ongoing development status for more than ten years and that all pertinent medical evidence is of record. The veteran has nothing else to submit.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996). In this case, VCAA notice has been fully satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.P.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist the veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it. In particular, the RO obtained the veteran's service medical records and private medical records identified by the veteran as being relevant to his claim.

As noted by the Board in the Introduction, this case has previously been remanded by the Board on several occasions so that additional evidentiary development, chiefly in the form of V A examinations, could be accomplished. There are of record reports of several VA examinations of the veteran, which will be discussed below. The veteran has not identified any unobtained medical evidence relating to his service-connected disability.

-6



During the pendency of the appeal, the criteria for rating muscle injuries and scars were revised. The veteran was provided with the revised ratings, and the agency of original jurisdiction veteran's disabilities under both the current and the former rating criteria.

This case was previously remanded by the Board in May 2000 for a VA examination regarding the present issue on appeal, due to an inadequate VA examination in September 1997. The veteran was afforded a VA muscle examination in November 2000. During the March 2004 hearing before the undersigned Veterans Law Judge, the veteran essentially claimed, for the first time, that the November 2000 VA muscle examination was inadequate for rating purposes. In particular, it was contended that the VA examiner had not properly evaluated the cardinal signs and symptoms of muscle disability required by the provisions of 38 C.F.R. § 4.56. The Board has therefore given thought as to whether remand for another examination of the veteran is warranted.

After having carefully reviewed the evidence of record, the Board finds that the VA muscle examination in November 2000, is complete and adequate for rating purposes. The VA examiner undertook a comprehensive review of the veteran's claims file and together with the examination findings, expressed an opinion on the extent and degree of severity of the veteran's service-connected GSW of the left shoulder. The November 2000 VA muscle examination is in compliance with pertinent VA regulations and CA VC holdings. The V A examiner essentially found that there were no muscle groups involved with any residuals of the 1968 GSW and that any loss of power, weakness and fatigue of the left shoulder was symmetrical to the right and more likely to be the result of intercurrent nonservice connected conditions rather than the 1968 GSW.

In essence, as will be explained in greater detail in the Board's analysis below, there are no muscle injury residuals, and the veteran's service-connected disability amounts to scarring. This was made clear in the November 2002 examination report, and there is no recent competent medical evidence to the contrary. No cardinal signs and symptoms of muscle injury were identified because there were none to identify. Thus, remanding this case for yet another examination to identify

- 7



something which does not exist would manifestly be an exercise in futility. As the Court has stated: "VA's. . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim." Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Thus, remanding the case to the RO would accomplish nothing except to further delay resolution of this case, which is now over a decade old. As the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and unacceptably, long time to have passed since [the appellant] first filed the claim for benefits with the VA. The delays have benefited neither the parties nor the public and they cannot be permitted to continue. The petitioner has a right to a decision on her claim." Although resolution in the instant case has been delayed by numerous factors, many of which were not within the Board's control, the Board agrees with the stated goals of the Court and does not believe that another remand would be in the best interest of anyone.

In any event, the Board concludes that all relevant evidence has been obtained for determining the merits of the veteran's claim. 38 U.S.C.A. § 5103; 38 C.F.R.
§ 3 .159( d). Remanding this case for another VA examination is not warranted as the record contains competent medical evidence upon which to base an appellate decision.

The Board additionally observes that general due process considerations have been satisfied. The veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. The veteran testified at a hearing before a RO Hearing Officer in 1995 and as noted abov_ he also recently testified at a personal hearing before the undersigned Veterans Law Judge. See 38 C.F.R. § 3.103 (2003).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the law. Under these circumstances, the Board can identify no further development that would avail

- 8



the veteran or aid the Board's inquiry. Accordingly, the Board will proceed to a decision on the merits.

Factual Background

A request for an increased rating must be viewed in light of the entire relevant medical history. See 38 C.F.R. §§ 4.1, 4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282,287 (1991). However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted in the Introduction, the veteran was wounded in action in Vietnam. Service connection was granted for residuals of a GSW of the posterior left shoulder, which were initially rated as a scar. Later, the posterior right thoracic region was added, and the GSW residuals were evaluated as 10 percent disabling under Diagnostic Codes 5322-7805, reflecting both muscle injury and scarring. In October 1991, the veteran filed a reopened claim for entitlement to an increased evaluation for service-connected residuals of a GSW of the posterior left shoulder and posterior right thoracic region.

In October 1995 the veteran testified at a hearing before a hearing officer at the RO. The veteran reported that his service-connected GSW of the left upper extremity was manifested by chronic pain and limitation of motion at the shoulder level.

A November 2000 VA muscle examination report shows the examiner reviewed the veteran's claims file. The examination was undertaken to determine the current extent and degree of severity of the veteran's GSW of the posterior left shoulder and posterior right thoracic region. It was noted the veteran sustained a GSW to the left shoulder in service in Vietnam in 1968.

In reviewing the veteran's pertinent service medical records, the VA medical examiner noted that they showed treatment was given as an outpatient with

- 9 



cleansing of a single left shoulder wound. When the wound healed, the veteran was given light duty for a few days.

The V A medical examiner noted the medical record reflected that at separation from active duty, an examination in May 1969 showed a scar above the left shoulder which was considered a soft tissue wound. He noted that no wound of exit or secondary wounds were described in the record considering the initial GSW injury in 1968, nor did the separation examination in May 1969.

The VA medical examiner noted that a September 1969 VA examination, performed at a VA hospital, indicated a bullet injury coming from the site causing a soft tissue wound above and posterior to the left shoulder. The veteran was right handed by statement. There were no secondary wounds or wounds of exit described. The only symptom was deep pressure and it was assumed that the deep pressure was over the wound causing some discomfort. Also noted was a complaint of aching in bad weather. A well healed soft tissue wound without significant impairment was noted at that time.

Also noted as medical history was a March 1998 report of an entry wound at the superior left shoulder and an exit wound at the thoracic area which was noted not to be supported by the medical record.

The VA medical examiner noted that the wounds described in the suprspinatus area of the left shoulder were compatible with the findings at the service separation examination and initial VA postservice examination in September 1969.

The record also showed residual injuries with scarring and GSW in the area of the posterior axillary line at about T11 due to intercurrent postservice events.

The VA medical examiner noted that a review of x-rays of the left shoulder in September 1997, showed normal acromioclavicular and glenohumeral joints, with no evidence of foreign bodies about the left shoulder particularly in the area above the scapula.

- 10



It was noted that the veteran reported that weather changes caused the left shoulder to ache, and that attempts at lifting caused left shoulder pain. The veteran complained of lifting in excess of 15 pounds caused fatigue and pain in both arms. He used no medication.

On objective examination, the left shoulder showed no sign of atrophy. The only scar attributed to the inservice GSW was a scar present in the supraspinatus fossa posterior to the left shoulder. All other wounds and scars were described as being due to intercurrent injuries.

Range of motion of the left shoulder revealed 110 degrees of forward elevation, 100 degrees of lateral elevation. External rotation with the shoulder at 90 degrees elevation was 40 degrees. Internal rotation was 30 degrees. For comparative purposes the right shoulder demonstrated 90 degrees of forward and lateral elevation, 40 degrees of external rotation of the shoulder and 90 degrees elevation.

Internal rotation was 30 degrees. There was no visible soft tissue or muscle loss. There was no sensitivity or tenderness of the service-related scar of the left shoulder. There were no pertinent adhesions or evidence of tendon damage. Muscle strength in both shoulders was estimated at 3/5.

There was no evidence of muscle herniation. There was no evidence of loss of muscle function of the left shoulder. The examiner noted that the veteran's complaints of upper extremity symptoms including fatigue and weakness were due to intercurrent disability.

The examiner noted that based on the veteran's history and comorbid medical condition (HIV) there was no additional loss of range of motion during periods of increased shoulder pain. No new x-rays were ordered since the previous x-rays showed no foreign bodies about the left shoulder and no arthritic conditions.

The examiner noted that there were no muscle groups involved with any residuals of the 1968 GSW. It was noted that the muscle directly below the scar would be the

- 11 



supraspinatus but there was no visible evidence of muscle atrophy or scarring in that muscle.

The examiner noted that while there was loss of power, weakness, fatigue of the left shoulder it was symmetrical to the right and more likely to be the result of intercurrent medical conditions rather than the 1968 GSW. In addition to stating that there was no muscle loss due to the 1968 GSW the examiner noted that there was no evidence of joint or nerve injury due to the 1968 GSW.

Subsequently received VA outpatient medical records referring to treatment for various disabilities between approximately late 1994 and late 2002 are silent for any pertinent complaint or objective finding regarding service-connected residuals of a GSW of the posterior left shoulder and posterior right thoracic region.

As noted earlier, in March 2004, the veteran testified at a hearing which was chaired by the undersigned Veterans Law Judge of the Board, in Washington, D.C. At the hearing, the veteran indicated that he was not receiving any regular treatment or therapy for his service-connected left shoulder disorder.

Pertinent law and regulations

Increased disability ratings - general considerations

Disability evaluations are based upon the average impairment of earning capacity as determined by the VA Schedule For Rating Disabilities. The provisions contained in the rating schedule represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003) Separate rating codes identify the various disabilities. See 38 C.F.R. Part 4.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the

- 12 



body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of normal excursion of movements in different planes, including less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F .R. § 4.45 (2003).

Specific schedular criteria

The RO has rated the veteran's GSW disability under Diagnostic Codes 5322 [injury, Muscle Group XXII] and 7805 [scars, other].

The rating criteria applicable to both muscle injuries and scars have been revised over the lengthy course of this appeal. Thus, the veteran's muscle injuries must be evaluated under both the old and the new rating criteria. The record shows that the RO has considered both sets of rating criteria with respect to the veteran's claim. Accordingly, the Board has determined that the veteran will not be prejudiced with the Board's proceeding with appellate consideration on the claim presented. See Bernard v. Brown, 4 Vet. App. 384 (1993).

(i) Muscle injuries

The schedular criteria for muscle injuries were revised effective July 3, 1997. Prior to the revisions for rating muscle injuries, the regulations in effect provided that in rating injuries of the musculoskeletal system, attention is first given to the deepest structures injured (bones, joints and nerves). "A through-and-through

- 13 



injury, with muscle damage, is at least a moderate injury for each group of muscles damaged." Entitlement to a rating of severe grade is established when there is a history of a "compound comminuted fracture and definite muscle or tendon damage from the missile." Entitlement to a rating of severe grade, generally, is established when there is a history of a compound, comminuted fracture and definite muscle or tendon damage. However, the regulations recognize that there are locations, as in the wrist or over the tibia, where muscle damage might be minimal or damage to tendons might be repaired by sutures; in such cases, the requirements for a severe rating are not necessarily met. 38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: Slight, moderate, moderately severe, and severe. Separate evaluations are assigned for the various degrees of disability. Residuals of gunshot and shell fragment wounds are evaluated on the basis of the velocity, projector and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective findings, such as evidence of damage to muscles, nerves and bones which result in pain, weakness, limited or excessive motion, shortening of extremities, scarring, or loss of sensation. 38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle wound without debridement or infection with the effects of laceration with a history of a wound of slight severity and relieved with brief treatment and return to duty.

A history of healing with good functional results without consistent complaints of the cardinal symptoms of muscle injury or painful residuals is also contemplated. Objective findings of a slight disability including minimal scar, slight, if any, evidence of fascial defect, atrophy, or impaired tonus, and no significant impairment of function or retained metallic fragments. 38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection. A history consistent with a moderate

- 14



disability would include evidence of hospitalization in service or treatment of the wound, and complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use. Objective findings include entrance, and if present, exit scars indicating a short track of missile, some loss of deep fascia or muscle substance or impairment of muscle tonus and of definite weakness or fatigue in comparative tests. 38 C.F.R. § 4.56(b).

A moderately severe disability ofthe muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring. There should be a history of hospitalization for a prolonged period of treatment of the wound in service. A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered. Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups. Objective findings should also include indications on palpation of loss of deep fascia, moderate loss of muscle substance, or normal firm resistance of muscles compared to a sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of moderately severe loss. 38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service medical records or other evidence showing hospitalization for a prolonged period for treatment of the wound. Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing moderate or extensive loss of deep fasciae or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction. Tests of strength, endurance, or coordinated movements compared with decreased muscles of the nonmajor side indicates severe impairment of function. 38 C.F.R. § 4.56(d).

- 15 



If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial filling over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current and electrodiagnostic tests, visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.P.R. § 4.56( d).

By regulatory amendment effective July 3, 1997, changes were made to the schedular criteria for evaluating muscle injuries, as set forth in 38 C.P.R. §§ 4.55, 4.56, and 4.72. See 62 Fed. Reg. 30237-240 (1997). For instance, 38 C.P.R. § 4.72 was removed and the provisions contained in that regulation were incorporated into the provisions of 38 C.P.R. § 4.56.

The former provisions of38 C.F.R. § 4.55 provided that muscle injuries in the same anatomical region would not be combined, but instead the rating for the major group would be elevated from moderate to moderately severe or from moderately severe to severe according to the aggregate impairment of function of the extremity. That regulation also provided that two or more muscles affecting the motion of a single joint could be combined but not in combination receive more than the rating for ankylosis of that joint at the intermediate angle. Additionally, that regulation provided that muscle injury ratings would not be combined with peripheral nerve paralysis ratings. 38 C.P.R. § 4.55 (1999).

The new provisions of38 C.P.R. § 4.55 provide as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.

- 16 



(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the
affected muscle groups.

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury

- 17 



of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal,

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection.

(ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.

(iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or other evidence of inservice treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this

- 18 



section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep-penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.

(ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrative positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through-and-through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.

(ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent

- 19 



complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.

(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.

(G) Induration or atrophy of an entire muscle following simple piercing by a projectile. (Authority: 38 V.S.C. 1155 [29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 1997).

- 20



Under the previous and amended criteria for Diagnostic Code 5322, which refers to muscles of the lateral, supra and infrahyoid group, and the front of the neck with rotary and forward movements of the head, a moderate disability is assigned a 10 percent rating, while a moderately severe disability is assigned a 20 percent rating. The maximum rating of 30 percent is assigned for severe disability.

(ii.) Scars

Effective August 30, 2002, an amendment was made to the rating schedule regarding the evaluation of skin/scar disabilities.

Prior to August 30, 2002, for scars that are superficial, poorly nourished, with repeated ulceration a 10 percent evaluation is provided under 38 C.F.R. Part 4, Diagnostic Code 7803. For scars that are superficial, tender and painful on objective demonstration, a 10 percent evaluation is provided under 38 C.F.R. Part 4, Diagnostic Code 7804. For other scars the basis of evaluation is rated on limitation of function of affected part in accordance with 38 C.F.R. Part 4, Diagnostic Code 7805.

Effective August 30,2002, the amended rating schedule for skin/scars was as follows:

7803 Scars, superficial, unstable								10

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

7804 Scars, superficial, painful on examination						10

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

- 21 



Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See § 4.68 of this part on the amputation rule.)

7805 Scars, other; Rate on limitation of function of affected part.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, limitation of motion to 25 degrees warrants a 40 percent rating for the major extremity and a 30 percent evaluation for the minor extremity. Limitation of motion midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity and 20 percent for the minor extremity. Limitation of motion at shoulder level warrants a 20 percent rating for either the major or minor extremity. Full range of motion of the shoulder is measured from zero degrees to 180 degrees in forward elevation (flexion), zero degrees to 180 degrees in abduction, and zero degrees to 90 degrees in both external and internal rotation. See 38 C.F.R. § 4.71, Plate I (2003).

Analysis

Schedular rating

The veteran's service-connected GSW residuals are currently evaluated as 10 percent disabling under Diagnostic Codes 5322 (muscle injury) and 7805 (scarring) .

The Board believes that it is necessary to provide a brief overview of the evidence in this case, which has been discussed in much greater detail above. In essence, the veteran's service-connected GSW residuals were initially limited immediately after service to the shoulder and were rated strictly as scarring under Diagnostic Code 7805. This was based on the service medical records, which as noted above showed no muscle damage and no exit wound, with the veteran returning to duty within a few days. Much later, in 1988, the service-connected disability was expanded to include the posterior right thoracic region and also to encompass muscle injury.

- 22



The reasons for this are somewhat obscure, but the thoracic region appears to have been added based on the veteran's self report of an exit wound and may relate to a post-service incident. The service medical records make it clear that there was no exit wound.

The Board's task, therefore, is to identify what are the current residuals of the GSW and then to rate such residuals accordingly.

The November 2000 VA muscle examination report shows the examiner reviewed the veteran's claims file. Based on his review of the record and examination findings, the examiner stated that there were no muscle groups involved and there was no evidence of muscle herniation. There was no evidence of loss of muscle function of the left shoulder or of atrophy. There is no evidence, including X-ray evidence, of a retained foreign body. There-is no recent medical evidence to the contrary. As noted by the examiner, previous conclusions that muscle damage was involved appear to have been based on the veteran's own self report. Moreover, the November 2000 examiner's opinion that no muscle damage is involved is supported by the service medical records, which as noted above do not demonstrate muscle damage, denote a superficial wound and show no exit wound.

The Board believes that the November 2000 examination takes into account, and is congruent with, the objective medical history. Although as discussed by the Board in connection with the VCAA, above, the veteran takes exception to the examination there is nothing of record to indicate that the report is anything other than thorough and well reasoned. The Board places great weight of probative value on that report, which is the only recent medical evidence of record, indeed, the veteran admitted during the personal hearing in March 2004 that he has not recently sought treatment for the service-connected GSW residuals.

The competent medical evidence of record thus shows that the veteran's residuals of a GSW of the posterior left shoulder are without evidence of muscle, bone, nerve or artery damage; neck movement is not shown to be other than normal. Left shoulder x-rays are normal and without evidence of foreign bodies.

- 23 



Moreover, there is no objective medical evidence that the GSW residuals encompass the alleged exit wound in the right thoracic region. No such exit wound has been medically identified, either in service or thereafter. To the extent that the veteran now contends that there was an exit would in that area, his contention is far outweighed by the service medical records and the recent examination report, both of which report no such wound.

The veteran has alleged various symptomatology associated with the gunshot wound residuals, including fatigue and limited motion of the shoulder. However, the medical evidence of record, in particular the November 2000 examination report, makes it clear that the veteran has significant fatigue and pain in all joints, evidently due mainly to his HIV infection. In addition, after a thorough review of the veteran's relevant medical history the examiner concluded that all other wounds and scars were due to intercurrent nonservice-connected injuries. There is no competent medical evidence to the contrary.

The veteran is competent to report his own symptomatology. He is not, however, competent to attribute symptoms to a particular cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Thus, the Board places no weight of probative value on the veteran's statements which ascribe various symptomatology to the service-connected GSW residuals.

In this case, the clinical findings fail to demonstrate evidence of moderately severe muscle injury to MG XXII warranting the next higher rating under Diagnostic Code 5322. The medical evidence, including X-rays, makes it clear that there is no muscle damage at all. Additionally, the examiner in November 2000 noted that the veteran's left shoulder complaints were due to the co-morbid condition (HIV infection).

As noted above, neither the old nor new criteria for rating muscle injuries are more favorable to the veteran's claim.

- 24



With respect to DeLuca considerations, the V A examiner noted that while there was loss of power, weakness, fatigue of the left shoulder, it was symmetrical to the right and was more likely to be the result of nonservice-connected intercurrent medical conditions rather than the 1968 GSW. Accordingly, additional disability cannot be properly assigned under 38 C.F.R. §§ 4.40 and 4.45, since there has been identified no loss of function due to the service-connected GSW disability.

Turning to Diagnostic Code 7805, the sole service related residual GSW scar in the supraspinatus fossa posterior to the left shoulder which has been medically identified is a well-healed, nontender, non-adherent and does not limit function of an affected part. As discussed above, rating a scar under both the former and current versions of Diagnostic Code 7805 involves evaluating loss of motion of the affected joint. Here, the record fails to demonstrate left arm motion limited at shoulder level or midway between side and shoulder level warranting a higher rating under Diagnostic Code 5201. Indeed, as discussed above, the VA examiner ascribed any loss of motion of the shoulder joint to causes other than the service-connected GSW.

The Board additionally observes in passing that under V A regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994). Here, however, the record fails to demonstrate any findings supporting the assignment of separate ratings for service-related GSW scar under the muscle code and the scar case, because the only disability which has been recently identified medically is the scar.

Extraschedular rating

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

- 25 



Under Floyd v. Brown, 9 Vet. App. 88,95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. In this case, the RO considered the matter of an extraschedular rating, so the Bard will do likewise.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2003).

Specifically, not only is there no evidence of hospitalization, but the record does not indicate that the veteran has even sought medical treatment for the shoulder disability in recent years. Although there are numerous recent medical treatment records in the file, these involve other medical conditions, including significant mental problems [the veteran is service connected for post-traumatic stress disorder (PTSD) and a 70 percent rating has been assigned], polysubstance abuse and HIV infection.

With respect to employability, the veteran has not worked for many years, but as noted in the paragraph immediately above this is due to other, severe medical conditions and not to the shoulder disability. The veteran is in receipt of a total rating based on individual unemployability, effective from October 1996, due to PTSD.

The Board has identified no factors which would allow for the assignment of an extraschedular rating, and the veteran has pointed to none. The clinical evidence, which has been discussed at length above, indicates that the shoulder disability is not productive of functional loss.

- 26



In short, it is clear that the disability at issue has not rendered the veteran's clinical picture unusual or exceptional in nature, has not markedly interfered with employment, and has not required frequent inpatient care as to render impractical the application of regular schedular standards, thereby precluding referral of the case to appropriate VA officials for consideration of extraschedular evaluation.

Conclusion

In summary, for the reasons and bases expressed above, the Board concludes that a disability rating in excess of the currently assigned 10 percent is not warranted for the veteran's service-connected GSW residuals. The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to an increased evaluation for residuals of a GSW of the posterior left shoulder and posterior right thoracic region is denied.

Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

- 27






